Citation Nr: 1327674	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  11-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residual scar of the left chest, status post left lung wedge resection (claimed as scarring of the chest, shoulder and back).

2.  Entitlement to a compensable rating for service-connected esophageal stenosis with hiatal hernia.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2009.  A statement of the case was issued in June 2011, and a substantive appeal was received in December 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the issues before the Board involves entitlement to a compensable rating for service-connected residual scar of the left chest, status post left lung wedge resection (claimed as scarring of the chest, shoulder and back).  A June 2008 VA examination report shows that "the scar isn't tender, just numb."  However, in a notice of disagreement received in September 2009, the Veteran noted complaints of pain.  This indicates to the Board that his symptoms have worsened.  In light of what appears to be the Veteran's assertion that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  
                                                                                                                                                                                                                                          
The other issue before the Board involves entitlement to a compensable rating for service-connected esophageal stenosis with hiatal hernia.  The most recent examination to assess the severity of that disorder was conducted over five years ago in June 2008.  This was prior to his separation from service.  The Veteran subsequently had additional treatment which was not considered by that examiner.  In light of the remand reasons above, the Veteran should be afforded another VA examination to determine the current level of severity.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to associate any recent treatment records with the claim file.

2.  The Veteran should then be scheduled for an appropriate VA examination to ascertain the current severity of the residual scar of the left chest, status post left lung wedge resection (claimed as scarring of the chest, shoulder and back).  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for residual scar of the left chest, status post left lung wedge resection (claimed as scarring of the chest, shoulder and back).  The examiner should report whether the car is deep and nonlinear, or superficial and nonlinear; the measurements of the scar; and whether the scar is unstable or painful. 

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of his esophageal stenosis with hiatal hernia.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for esophageal stenosis with hiatal hernia-persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; symptoms of pain, vomiting, material weight loss and hematemesis melena with moderate anemia; or other symptoms combinations productive of severe impairment of health. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

